

	

		III

		109th CONGRESS

		1st Session

		S. RES. 148

		IN THE SENATE OF THE UNITED STATES

		

			May 18, 2005

			Mr. Lott (for himself

			 and Mr. Dodd) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		To authorize the display of the Senate

		  Leadership Portrait Collection in the Senate Lobby.

	

	

		Whereas

			 the objective of the Senate Leadership Portrait Collection is to commemorate

			 the distinguished service to the Senate and the Nation of those Senators who

			 have served as Majority Leader, Minority Leader, or President pro tempore: Now,

			 therefore, be it

		

	

		That

			(a)portraits in the Senate Leadership Portrait

			 Collection may be displayed in the Senate Lobby at the direction of the Senate

			 Commission on Art in accordance with guidelines prescribed pursuant to

			 subsection (d).

			(b)The Senate Leadership Portrait Collection

			 shall consist of portraits selected by the Senate Commission on Art of Majority

			 or Minority Leaders and Presidents pro tempore of the Senate.

			(c)Any portrait for the Senate Leadership

			 Portrait Collection that is acquired on or after the date of adoption of this

			 resolution shall be of an appropriate size for display in the Senate Lobby, as

			 determined by the Senate Commission on Art.

			(d)The Senate Commission on Art shall

			 prescribe such guidelines as it deems necessary, subject to the approval of the

			 Committee on Rules and Administration, to carry out this resolution.

			

